946 So.2d 1154 (2006)
ALLIED SYSTEMS, LTD., etc., Appellant,
v.
Benjamin KAUFMAN, etc., Appellee.
No. 3D06-1513.
District Court of Appeal of Florida, Third District.
December 20, 2006.
Adorno & Yoss and Robert H. Schwartz, Ft. Lauderdale; McConnaughhay, Duffy, Coonrod, Pope & Weaver and Robert H. Sturgess, Jacksonville, for appellant.
Podhurst Orseck and Joel D. Eaton, Miami, for appellee.
Before FLETCHER and CORTIÑAS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
We affirm the trial court's non-final order denying the defendant Allied Systems, Ltd.'s motion to transfer venue to Flagler County. This action arose out of a motor vehicle collision in Flagler County that *1155 resulted in the death of Jessica Kaufman. Here, the deceased was a resident of Broward County and her surviving mother and father are residents of Broward and Miami-Dade Counties, respectively. We conclude that the trial court did not abuse its discretion in determining that venue is proper in Miami-Dade County. See Hyatt Corp. v. Howarth, 678 So.2d 823, 824 (Fla. 3d DCA 1996) (The trial court abuses its discretion "`only where no reasonable [person] would take the view adopted by the trial court.'") (quoting Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980)).
Affirmed.